Title: To James Madison from Robert Montgomery, 26 September 1803 (Abstract)
From: Montgomery, Robert
To: Madison, James


26 September 1803, Alicante. Refers JM to his last letter, dated 26 Aug. Has had no letters or instructions from JM since. Encloses a copy of a letter from the governor of Alicante “which seems to be Circular to the Consuls in his District.” Has also sent a copy to Pinckney in Madrid. “I shall wait for your or his Instructions regarding this business and conduct myself agreeable thereto.” Believes the order will not be enforced rigorously, since “it is Known in Spain that the Officers of our Navy never have been guilty of Smuggling.” If it is, “it may very much prejudice our System of Convoying in the Meditteranean.” “It is believed there are not any Tripolin Corsairs on this Coast at present.” Commerce from Alicante “to almost every Port” in the U.S. “continues on a very advantageous footing.” “Wheat, Flour, Fish, Staves &c are demanded in this Country and the return made in Wine & Brandy to a very considerable amount.” Duties charged on U.S. shipping are equal to those paid by other countries on “Simular occasions.”
 

   
   RC and enclosure (DNA: RG 59, CD, Alicante, vol. 1). RC 2 pp.; in a clerk’s hand, signed by Montgomery; docketed by Wagner. For enclosure, see n. 2.



   
   Letter not found. Montgomery’s last surviving letter is dated 22 Aug. 1803.



   
   The enclosure is a copy (4 pp.; in Spanish) of a royal order dated 19 Sept. 1803, stating that the royal order of 13 July 1771, which restricted entry of foreign warships to those in distress or in other situations covered by the law of nations, would be revived and enforced.



   
   A full transcription of this document has been added to the digital edition.

